ACCEPTED
                                                                         05-15-00279-CR
                                                              FIFTH COURT OF APPEALS
                                                                         DALLAS, TEXAS
                                                                   5/28/2015 12:18:11 PM
                                                                              LISA MATZ
                                                                                  CLERK

NO. 05-15-00279-CR, NO. 05-15-00280-CR, NO. 05-15-00281-CR,
NO. 05-15-00282-CR, NO. 05-15-00283-CR, NO. 05-15-00284-CR,
                                                       FILED IN
NO. 05-15-00285-CR, NO. 05-15-00286-CR, NO. 05-15-00287-CR,
                                                5th COURT OF APPEALS
NO. 05-15-00288-CR, NO. 05-15-00289-CR, NO. 05-15-00290-CR,
                                                     DALLAS, TEXAS
NO. 05-15-00291-CR, NO. 05-15-00292-CR, NO. 05-15-00293-CR,
                                                5/28/2015 12:18:11 PM
NO. 05-15-00294-CR, NO. 05-15-00295-CR, NO. 05-15-00296-CR,
                                                       LISA MATZ
                                                         Clerk
NO. 05-15-00297-CR, NO. 05-15-00298-CR, NO. 05-15-00299-CR,
NO. 05-15-00300-CR, NO. 05-15-00301-CR, NO. 05-15-00302-CR,
NO. 05-15-00303-CR, NO. 05-15-00304-CR, NO. 05-15-00305-CR,
NO. 05-15-00306-CR, NO. 05-15-00307-CR, NO. 05-15-00308-CR,
NO. 05-15-00309-CR, NO. 05-15-00310-CR, NO. 05-15-00311-CR,
NO. 05-15-00312-CR, NO. 05-15-00313-CR, NO. 05-15-00314-CR,
NO. 05-15-00315-CR, NO. 05-15-00316-CR, NO. 05-15-00317-CR,
NO. 05-15-00318-CR, NO. 05-15-00319-CR, NO. 05-15-00320-CR,
NO. 05-15-00321-CR, NO. 05-15-00322-CR, NO. 05-15-00323-CR,
NO. 05-15-00324-CR, NO. 05-15-00325-CR, NO. 05-15-00326-CR,
NO. 05-15-00327-CR, NO. 05-15-00328-CR, NO. 05-15-00329-CR,
          NO. 05-15-00330-CR, NO. 05-15-00331-CR


              IN THE COURT OF APPEALS
           FOR THE FIFTH JUDICIAL DISTRICT
                 OF TEXAS AT DALLAS


                     STATE OF TEXAS,

                          Appellant,

                              vs.

                      FARHAD NAYEB,

                           Appellee.


       MOTION FOR EXTENSION OF TIME TO FILE
               APPELLANT’S BRIEFS
TO THE HONORABLE COURT OF APPEALS:

         COMES NOW, the State of Texas, Appellant in the above entitled and

numbered causes, and files this its Motion for Extension of Time to File Appellant’s

Briefs in this cause and, in support thereof, would respectfully show the Court as

follows:

         1.   These appeals arise out of the dismissal of fifty-three (53) separate

misdemeanor citations based on a trial court finding that the city ordinance upon

which the citations were based was unconstitutional.

         2.   On March 9, 2015, separate notices of appeal were filed in each of the

dismissed cases resulting in fifty-three (53) separate appellate case numbers being

assigned. On March 23, 2015, the Docketing Statement was filed in Case No. 05-15-

00279-CR with the remaining appellate case numbers being described as companion

cases.

         3.   On March 10, 2015, the electronic Clerk’s Record was filed and on April

21, 2015, the electronic Supplemental Clerk’s Record was filed. The electronic

Reporter’s Record was also filed on April 21, 2015.

         4.   On May 20, 2015, the Appellant’s Brief was filed in Case No. 05-15-

00279-CR but inadvertently failed to reference the appellate case numbers for

remaining fifty-two (52) cases.

                                          2
      5.     The revised Appellant’s Brief, referencing all fifty-three (53) appellate

case numbers, was filed on May 28, 2015.

      6.     The issues in all of the appellate cases are identical. No necessity exists

to file more than a single brief.

      7.     An extension of time until May 29, 2015 is requested for the filing of the

revised Appellants’ Brief referencing all fifty-three (53) appellate case numbers.

      8.     A reasonable explanation of the need for more time for filing the revised

Appellants’ Brief exists.

      9.     This requested extension under the ordinary procedure of this Court

should not delay the submission and argument of this case in its prescribed order and

no harm will result to Appellee as a result of an extension of time for filing the

revised Appellants’ Brief. This case has not been set for submission and Appellant

is only asking for a short extension of time to resolve a scrivener’s error.

      WHEREFORE, ON THESE PREMISES, Appellant, the State of Texas,

requests that the Court enter an order that the time for filing the revised Appellant’s

Brief is extended to May 29, 2015.




                                           3
                                    Respectfully submitted,

                                    ABERNATHY, ROEDER,             BOYD      &
                                    HULLETT, P.C.

                                    /s/ Larry R. Boyd
                                    LARRY R. BOYD
                                    State Bar No. 02775000
                                    1700 Redbud Blvd., Suite 300
                                    McKinney, Texas 75069-1210
                                    Telephone: 214/544-4000
                                    Telecopier: 214/544-4040

                                    SPECIAL PROSECUTOR FOR THE
                                    STATE OF TEXAS

                    CERTIFICATE OF CONFERENCE

      On May 28, 2015, the undersigned counsel held a conference with Thomas H.
Keen, attorney for Appellee, regarding the merits of this Motion. Mr. Keen is
unopposed to the relief sought.

                                    /s/ Larry R. Boyd
                                    LARRY R. BOYD




                                       4
                         CERTIFICATE OF SERVICE

      I certify that I served a copy of the Motion for Extension of Time to File
Appellant’s Brief on the following parties or their counsel via electronic mail or by
hand delivery on the 28th day of May, 2015.

      Thomas H. Keen
      Law Offices of Thomas H. Keen, PLLC
      555 Republic Drive, Suite 325
      Plano, Texas 75074
      tom@keenlawfirm.com

                                       /s/ Larry R. Boyd
                                       Larry R. Boyd




                                         5